In re Fidelity & Cas. of N.Y.; Commercial Insurance Co. Newark; Phoenix Assurance Co./N.Y.; Fidelity & Guaranty Ins. Undrw.; North River Insurance Co.; St. Paul Insurance Co.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Natchitoches, 10th Judicial District Court, Div. “A”, Nos. 58,643, 59,427, 59,428; to the Court of Appeal, Third Circuit, No. CW96-1689.
Granted. The judgment of the trial court is vacated and set aside. The case is remanded to the district court to try the motion to recuse Judge Whitaker.
VICTORY, J., not on panel; recused.